Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 1 of 23 PageID: 447




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 VINCENT J. CONTE,

                    Plaintiff,                                   Civ. No. 19-8333

        v.                                                       OPINION

 ZACHARY GOODWIN et al.,

                    Defendants.

THOMPSON, U.S.D.J.

                                      INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss the Amended Complaint

filed by Defendants Zachary Goodwin, Marek Napierala, Marcus O. Hicks (“Commissioner

Hicks”), New Jersey Department of Corrections (“NJDOC”), and New Jersey State Prison

(“NJSP”) (collectively, “Defendants”). (ECF No. 38.) Plaintiff Vincent J. Conte (“Plaintiff”)

opposes. (ECF No. 42.) The Court has decided this matter based upon the written submissions of

the parties and without oral argument, pursuant to Local Civil Rule 78.1(b). For the reasons

stated herein, Defendants’ Motion to Dismiss (ECF No. 38) is granted in part and denied in part.

                                       BACKGROUND

I.     Factual Background

       This case arises from a medical episode Plaintiff experienced in 2018. Plaintiff is an

inmate at NJSP in Trenton, New Jersey. (Am. Compl. ¶ 7, ECF No. 29.) NJSP is a state prison

operated by NJDOC. (Id. at ¶ 8.) Plaintiff alleges that on December 2, 2018, he was ordered by

an NJSP sergeant to provide a urine sample for drug testing within a two-hour time period. (Id. ¶

17–18.) At the beginning of this two-hour window, Plaintiff suffered “cardiovascular

                                                1
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 2 of 23 PageID: 448




obstruction, greatly diminishing his heart function, blood flow, and oxygen uptake.” (Id. ¶ 19.)

Plaintiff displayed characteristic symptoms of a heart attack, including chest pains, shortness of

breath, and profuse sweating. (Id.) Plaintiff also clutched his chest, gasped for oxygen, and

wiped his sweat. (Id. ¶ 20.)

       Defendants Goodwin and Napierala (“Officers”) were the corrections officers assigned to

the facility where Plaintiff was required to provide his urine sample. (Id. ¶ 17.) Plaintiff alleges

that he “immediately brought his heart attack to the attention of [Officers] Goodwin and

Napierala.” (Id. ¶ 22.) He informed the Officers of his chest pains, shortness of breath, and

profuse sweating. (Id.) He stated that he felt “as though his heart was malfunctioning” and

“expressed his fear of dying in prison.” (Id.) Plaintiff then asked Officers Goodwin and

Napierala to provide immediate medical treatment by calling an emergency code in accordance

with NJDOC procedures. (Id. ¶ 23.)

       In response, Plaintiff alleges that the Officers laughed and “pok[ed] fun at [his] heart

attack and associated symptoms.” (Id.) They told Plaintiff that no medical attention would be

provided “unless and until” he submitted his urine sample. (Id. ¶ 24.) Plaintiff tried to urinate,

but instead defecated. (Id. ¶ 28.) The Officers allegedly responded with laughter and told other

inmates what had happened. (Id.) Plaintiff managed to urinate ninety minutes later. (Id. ¶ 29.)

Instead of calling an emergency code, the Officers issued Plaintiff an ad hoc medical pass, which

required Plaintiff to walk to the infirmary rather than be transported in a wheelchair or gurney.

(Id. ¶ 33.) Plaintiff asserts that the walk placed “undue stress on his heart and further delayed

much-needed medical attention.” (Id. ¶ 45.)

       Upon arrival at the infirmary, medical staff immediately treated Plaintiff. (Id. ¶ 35.) A

nurse administered an electrocardiogram and gave orders to call 911. (Id. ¶¶ 36, 38.) Plaintiff



                                                  2
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 3 of 23 PageID: 449




was then transported by ambulance to St. Francis Medical Center. (Id. ¶ 40.) At St. Francis,

Plaintiff was diagnosed with ST-Elevation Myocardial Infarction, indicating that one of the

major arteries in his heart was blocked. (Id. ¶ 40.) The medical staff proceeded with “urgent

cardiac catheterization” and placed a stent in Plaintiff’s artery to attempt to restore normal blood

flow. (Id. ¶¶ 41–43.)

       Plaintiff maintains that the delay in medical treatment caused by the Officers’ refusal to

call an emergency code resulted in physical and emotional injuries. (Id. ¶¶ 46–48.) As a result of

the delay, Plaintiff suffers from reduced life expectancy, respiratory difficulties, dizziness,

disequilibrium, and reduced mobility. (Id. ¶ 46.) He has also experienced emotional distress,

including feelings of shame, humiliation, anger, paranoia, fear, insomnia, anxiety, nervousness,

worry, depression, and “loss of enjoyment of a normal life.” (Id. ¶¶ 47, 91.)

II.    Procedural History

       Plaintiff filed the Complaint pro se on March 11, 2019. (ECF No. 1.) The Court screened

the Complaint and granted Plaintiff’s Motion to Appoint Pro Bono Counsel. (ECF No. 6.)

Defendants moved to dismiss the Complaint approximately fifteen months later. (ECF No. 28.) 1

       Plaintiff filed an Amended Complaint on July 20, 2020. (ECF No. 29.) The Amended

Complaint alleges seven counts: (1) deliberate indifference to Plaintiff’s serious medical needs in

violation of the Eighth Amendment and 42 U.S.C. § 1983 against Officers Goodwin and

Napierala (id. ¶¶ 62–64); (2) deliberate indifference to Plaintiff’s conditions of confinement in

violation of the Eighth Amendment and § 1983 against Officers Goodwin and Napierala (id. ¶¶

65–67); (3) failure-to-intervene under § 1983 against Officers Goodwin and Napierala (id. ¶¶



1
 After multiple requests for an extension of time to answer the Complaint, Plaintiff requested
default on March 10, 2020, which the Clerk entered the following day. (ECF No. 22.) Upon
Motion by Defendants, the Court set aside the default on June 22, 2020. (ECF No. 27.)
                                                  3
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 4 of 23 PageID: 450




68–76); (4) failure-to-train under § 1983 against Commissioner Hicks, NJDOC, and NJSP (id. ¶¶

77–83); (5) violation of Article I, paragraph 12 of the New Jersey constitution and the New

Jersey Civil Rights Act (“NJCRA”) against all Defendants (id. ¶¶ 84–86); (6) intentional

infliction of emotional distress (“IIED”) against all Defendants (id. ¶¶ 87–92); and (7)

negligence against all Defendants (id. ¶¶ 93–97). Plaintiff seeks punitive damages, among other

forms of relief.

       On August 27, 2020, Defendants filed a Motion to Dismiss the Amended Complaint.

(ECF No. 38.) Plaintiff filed an Opposition (ECF No. 42) and Defendants filed a Reply (ECF No.

43). Defendants’ Motion to Dismiss the Amended Complaint is presently before the Court.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). “The defendant

bears the burden of showing that no claim has been presented.” Hedges v. United States, 404

F.3d 744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court should

conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the

court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to

strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court must

assume the veracity of all well-pleaded factual allegations and “determine whether the facts are

sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 210–11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641

F.3d at 563. If the complaint does not demonstrate more than a “mere possibility of misconduct,”

it must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir.



                                                 4
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 5 of 23 PageID: 451




2009) (quoting Iqbal, 556 U.S. at 679).

                                           DISCUSSION

I.      Section 1983 Claims Against Officers Goodwin and Napierala

        42 U.S.C. § 1983 provides a civil action for the deprivation of rights against every person

who, “under color” of state law, deprives another person “of any rights, privileges, or immunities

secured by the Constitution and laws.” 42 U.S.C. § 1983.

        Plaintiff alleges that Officers Goodwin and Napierala violated the Eighth Amendment, as

enforced through § 1983, in their official and individual capacities. Plaintiff’s Eighth

Amendment claims are: (1) that the Officers were deliberately indifferent to his serious medical

needs; (2) that the Officers were deliberately indifferent to his conditions of confinement; and (3)

that the Officers failed to intervene during his medical emergency. (See Am. Compl. ¶¶ 62–76.)

        Defendants argue that Officers Goodwin and Napierala are immune from suit in their

official capacities under the Eleventh Amendment. (Defs.’ Br. at 6, ECF No. 38-4.) They also

argue that Plaintiff has not stated a claim under the Eighth Amendment against the Officers

individually, and even if Plaintiff had stated a claim, that the officers are entitled to qualified

immunity. (Id. at 9–16.)

        A.      Claims Against Officers Goodwin and Napierala in Their Official Capacities

        For a violation of § 1983 to occur, a “person” must be “acting under the color of state

law.” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000). State officers sued in their official

capacities are not “persons” for purposes of § 1983, see Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989), “because they assume the identity of the government that employs them,”

Hafer v. Melo, 502 U.S. 21, 25–27 (1991). Moreover, suits against state employees in their

official capacities for damages run afoul of the Eleventh Amendment, which prohibits federal



                                                   5
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 6 of 23 PageID: 452




courts from hearing actions against a state. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d

690, 693 n.2 (3d Cir. 1996). Therefore, the Court dismisses all § 1983 claims against Officers

Goodwin and Napierala in their official capacities.

       Section 1983, however, permits suits against state employees as individuals. See Hafer,

502 U.S. at 30–31. So, the Court will next consider whether Plaintiff has adequately pled his

Eighth Amendment claims against Officers Goodwin and Napierala individually.

       B.        Deliberate Indifference to Plaintiff’s Serious Medical Needs

       Plaintiff’s first claim under the Eighth Amendment is that Officers Goodwin and

Napierala were deliberately indifferent to his serious medical needs. From the outset, the Court

notes that it previously concluded that Plaintiff’s deliberate indifference to serious medical needs

claim withstood Federal Rule of Civil Procedure 12(b)(6) scrutiny. In 2019, Plaintiff filed an

Application to Proceed In Forma Pauperis. (ECF No. 1-2.) As required, the Court screened

Plaintiff’s Complaint for viable claims. See 28 U.S.C. § 1915(e)(2)(B). The Court concluded that

the Complaint stated an Eighth Amendment deliberate indifference claim against Officers

Goodwin and Napierala. (Order Appointing Pro Bono Counsel, ECF No. 6.) Although Plaintiff

has since amended his Complaint, the Amended Complaint only adds defendants and counts; it

does not alter the original claim against Officers Goodwin and Napierala. In line with the Court’s

previous conclusion and explained in detail below, the Court concludes that Plaintiff has

sufficiently pled that Officers Goodwin and Napierala were deliberately indifferent to his serious

medical needs.

       “[D]eliberate indifference to a prisoner’s serious illness or injury states a cause of action

under § 1983.” Estelle v. Gamble, 429 U.S. 97, 105 (1976). Deliberate indifference can occur

when medical personnel respond to a prisoner’s needs, or when corrections officers



                                                 6
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 7 of 23 PageID: 453




“intentionally deny[] or delay[] access to medical care.” Id. at 104. A successful deliberate

indifference to serious medical needs claim requires that (1) the medical condition be serious,

and (2) the defendants were deliberately indifferent. Inmates of Allegheny Cnty. Jail v. Pierce,

612 F.2d 754, 762 (3d Cir. 1979).

       First, the Court concludes that Plaintiff’s medical condition is apparently serious. A

medical need is serious when “it is one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity for a

doctor’s attention.” Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (internal quotations and citations omitted). The seriousness of a plaintiff’s medical need

“may also be determined by reference to the effect of denying the particular treatment.” Id. For

example, a medical condition is serious if the denial or delay in treatment results in the

“unnecessary and wanton infliction of pain” or causes “a life-long handicap or permanent loss.”

Id. (internal quotations and citations omitted).

       Plaintiff suffered a “very serious type of heart attack during which one of the heart’s

major arteries is blocked.” (Am. Compl. ¶ 40.) Although Plaintiff had not been diagnosed with a

heart condition at the time of his heart attack, Plaintiff alleges that he exhibited outward physical

symptoms such as chest pains, shortness of breath, and profuse sweating. (Id. ¶ 20.) He clutched

his chest, gasped for air, and wiped his sweat. (Id.) In addition, he told Officers Goodwin and

Napierala that he felt “as though his heart was malfunctioning.” (Id. ¶ 22.) The Court concludes

that these allegations, taken together, amount to a medical need “so obvious that a lay person,”

such as Officer Goodwin or Napierala, “would easily recognize the need for a doctor’s

attention.” See Lanzaro, 834 F.2d at 347. This conclusion is further supported by the fact that

Plaintiff alleges that the delay caused “permanent loss,” in the form of reduced life expectancy,



                                                   7
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 8 of 23 PageID: 454




and potential “life-long handicaps” such as respiratory difficulties, dizziness, disequilibrium, and

reduced mobility. (Am. Compl. ¶ 46.)

       Second, the Amended Complaint adequately pleads deliberate indifference. In order to

act with deliberate indifference, a prison official must “both be aware of facts from which the

inference could be drawn that a substantial risk of harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). In other words, a prison official must

actually be aware of the prisoner’s serious medical condition and “intentionally refuse to provide

appropriate care.” Lanzaro, 834 F.2d at 346.

       Defendants argue that Officers Goodwin and Napierala could not have been deliberately

indifferent because they were unaware that Plaintiff was experiencing a heart attack. (Defs.’ Br.

at 5–7.) However, it is plausible based on the allegations in the Amended Complaint that the

Officers knew that a “substantial risk of harm” existed when they delayed Plaintiff’s medical

treatment. See Farmer, 511 U.S. at 837. As stated, Plaintiff exhibited outward physical

symptoms, including chest pains, shortness of breath, and profuse sweating, which he reacted to

by clutching his chest, gasping for air, and wiping his sweat. (Am. Compl. ¶ 20.) He told

Officers Goodwin and Napierala that he felt “as though his heart was malfunctioning” and

“expressed his fear of dying in prison.” (Id. ¶ 22.) He requested that the Officers provide

immediate medical treatment by calling an emergency code. (Id. ¶ 23.) And after he provided his

urine sample ninety minutes later, Plaintiff maintains that the Officers refused to call an

emergency code and issued him an ad hoc medical pass. (Id. ¶¶ 29, 33.) Viewing these facts in

the light most favorable to Plaintiff, it is plausible to infer that Officers Goodwin and Napierala

understood that a substantial risk of harm existed when they delayed Plaintiff’s needed medical




                                                 8
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 9 of 23 PageID: 455




care. For that reason, Plaintiff has adequately pled that Officers Goodwin and Napierala were

deliberately indifferent to his serious medical needs.

       C.      Deliberate Indifference to Plaintiff’s Conditions of Confinement

       Plaintiff’s second claim under the Eighth Amendment is that Officers Goodwin and

Napierala were deliberately indifferent to his conditions of confinement. A claim regarding

prison conditions “does not rise to the level of an Eighth Amendment violation unless: (1) the

prison official deprived the prisoner of the minimal civilized measure of life’s necessities; and

(2) the prison official acted with deliberate indifference in doing so, thereby exposing the inmate

to a substantial risk of serious damage to her future health.” Parkell v. Danberg, 833 F.3d 313,

335 (3d Cir. 2016) (citation omitted). The deliberate indifference standard is the same across

different Eighth Amendment claims. Wilson v. Seiter, 501 U.S. 294, 303 (1991).

       The Court concludes that Plaintiff has adequately pled his claim of deliberate indifference

to conditions of confinement. First, if Plaintiff’s allegations are taken as true, Officers Goodwin

and Napierala may have deprived Plaintiff “of the minimal civilized measure of life’s

necessities.” See Parkell, 833 F.3d at 335. The deprivation of the minimal civilized measures of

life’s necessities includes the denial of “basic human needs, such as food, clothing, shelter,

sanitation, medical care and personal safety.” Griffin v. Vaughn, F.3d 703, 709 (3d Cir. 1997).

Plaintiff alleges that Officers Goodwin and Napierala denied him medical care when he was

having a heart attack. (See Am. Compl. ¶¶ 19–33.) This denial, which exposed Plaintiff to “a

substantial risk of serious damage to [his] future health,” see Parkell, 833 F.3d at 335,

sufficiently supports Plaintiff’s claim that he was deprived of the “minimal civilized measures of

life’s necessities.” See id. Second, as discussed, the Amended Complaint adequately pleads




                                                 9
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 10 of 23 PageID: 456




 deliberate indifference. Accordingly, the Court concludes that Plaintiff has stated a claim of

 deliberate indifference to conditions of confinement against Officers Goodwin and Napierala.

        D.      Failure to Intervene

        Plaintiff’s third claim under the Eighth Amendment is that Officers Goodwin and

 Napierala each failed to intervene to stop the other from delaying Plaintiff’s medical treatment.

 “[A] corrections officer’s failure to intervene in a beating can be the basis of liability for an

 Eighth Amendment violation under § 1983 if the corrections officer had a reasonable opportunity

 to intervene and simply refused to do so.” Smith v. Mensinger, 293 F.3d 641, 650 (3d Cir. 2002).

 Although “[i]t is well-established . . . that both police and corrections officers must ‘take

 reasonable steps to protect a victim from another officer’s use of excessive force,’” see Weimer

 v. Cnty. of Fayette, 972 F.3d 177, 191 (3d Cir. 2020) (citations omitted), “the Third Circuit has

 not extended the duty to intervene beyond situations involving excessive force,” Armstrong v.

 Furman, 2020 WL 5545270, at *7 (W.D. Pa. Sept. 16, 2020) (discussing Weimer, 972 F.3d at

 191). Thus, failure-to-intervene or failure-to-protect claims arise as a corollary to the use of

 excessive force or some other form of violence. See, e.g., Smith, 293 F.3d at 650–51 (assault by

 corrections officers); Knox v. Doe, 487 F. App’x 725, 728 (3d Cir. 2012) (assault by other

 inmates); Ewing v. Cumberland Cnty., 152 F. Supp. 3d 269, 294 (D.N.J. 2015) (excessive force

 by corrections officers during a strip search).

        Here, Plaintiff’s allegations do not support a § 1983 failure-to-intervene claim. Although

 corrections officers have a duty to intervene to protect an inmate “from another officer’s use of

 excessive force,” see Smith, 293 F.3d at 650, such a duty does not apply to the facts presented in

 the Amended Complaint. Plaintiff does not allege that either Officer Goodwin or Napierala used

 excessive force or any physical force at all during their interaction. Moreover, both Officers



                                                   10
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 11 of 23 PageID: 457




 directly participated in the alleged misconduct of denying Plaintiff’s medical treatment; neither

 was a non-participant who became aware of the potentially violative conduct and then failed to

 act. Accordingly, the Court grants Defendants’ Motion to Dismiss as to Plaintiff’s failure-to-

 intervene claim against Officers Goodwin and Napierala in their individual capacities.

        E.      Qualified Immunity

        Defendants argue that even if Plaintiff makes out a constitutional claim against Officers

 Goodwin and Napierala, the Officers are entitled to qualified immunity. (Defs.’ Br. at 9–16.) The

 doctrine of qualified immunity shields government officials who perform discretionary functions

 “from liability for civil damages insofar as their conduct does not violate clearly established

 statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

 Fitzgerald, 457 U.S. 800, 818 (1982). “To resolve a claim of qualified immunity, courts engage

 in a two-pronged inquiry: (1) whether the plaintiff sufficiently alleged the violation of a

 constitutional right, and (2) whether the right was ‘clearly established’ at the time of the

 official’s conduct.” L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 241 (3d Cir. 2016) (quoting

 Pearson v. Callahan, 555 U.S. 223, 232 (2009)). “A right is clearly established for qualified

 immunity purposes where its contours are sufficiently clear that a reasonable official would

 understand that what he is doing violates that right.” Sharp v. Johnson, 669 F.3d 144, 159 (3d

 Cir. 2012).

        At this stage, the Court cannot conclude that Officers Goodwin and Napierala are entitled

 to qualified immunity as to Plaintiff’s two deliberate indifference claims. As discussed above,

 Plaintiff has sufficiently alleged plausible Eighth Amendment claims against Officers Goodwin

 and Napierala. And it is, and on the day in question was, clearly established that delaying

 medical care for a serious medical condition can violate an inmate’s Eighth Amendment rights if



                                                  11
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 12 of 23 PageID: 458




 those responsible for the delay showed deliberate indifference. See Estelle, 429 U.S. at 104–05

 (“We therefore conclude that deliberate indifference to serious medical needs of prisoners

 constitutes the ‘unnecessary and wanton infliction of pain,’ . . . proscribed by the Eighth

 Amendment. This is true whether the indifference is manifested by prison doctors in their

 response to the prisoner’s needs or by prison guards in intentionally denying or delaying access

 to medical care.”).

        The Court is mindful that questions of qualified immunity should be resolved as early as

 possible in the litigation. See Hunter v. Bryant, 502 U.S. 224, 227 (1991). Here, however,

 questions remain about the Officers’ subjective knowledge of Plaintiff’s medical condition that

 cannot be properly resolved at the pleading stage. See Curley v. Klem, 298 F.3d 271, 278 (3d Cir.

 2002) (explaining that “a decision on qualified immunity will be premature when there are

 unresolved disputes of historical fact relevant to the immunity analysis”). Thus, the Court

 concludes that there is insufficient information at this juncture to determine that Officers

 Goodwin and Napierala are entitled to qualified immunity as to Counts 1 and 2.

        In sum, the Court will grant in part and deny in part Defendants’ Motion to Dismiss as to

 Plaintiff’s § 1983 claims against Officers Goodwin and Napierala in their individual capacities.

 Because Plaintiff has adequately pled his claims of deliberate indifference to serious medical

 needs and conditions of confinement, and because Officers Goodwin and Napierala are not

 entitled to qualified immunity for those claims at this stage, the Court denies Defendants’ Motion

 to Dismiss as to Counts 1 and 2. And because Plaintiff has not adequately pled his failure-to-

 intervene claim, the Court grants Defendants’ Motion to Dismiss as to Count 3.




                                                  12
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 13 of 23 PageID: 459




 II.     Failure to Train

         Plaintiff also brings claims under § 1983 against Commissioner Hicks, NJDOC, and

 NJSP for an Eighth Amendment violation resulting from their failure to train Officers Goodwin

 and Napierala. Plaintiff states that if Commissioner Hicks, NJDOC, and NJSP had properly

 trained the Officers, Plaintiff may not have been forced to urinate before he received medical

 attention. (Am. Compl. ¶ 31.) 2

         There are two general ways in which a supervisor-defendant may be liable for

 unconstitutional acts undertaken by subordinates. Barkes v. First Corr. Med., 766 F.3d 307, 316

 (3d Cir. 2014), rev’d on other grounds sub nom. Taylor v. Barkes, 575 U.S. 822 (2015. First, a

 supervisor-defendant may be liable if he, “with deliberate indifference to the consequences,

 established and maintained a policy, custom, or practice which directly caused [the]

 constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juv. Det. Ctr., 372 F.3d

 572, 586 (3d Cir. 2004)) (alteration in original). Second, a supervisor-defendant may be

 personally liable “if he or she participated in violating the plaintiff’s rights, directed others to

 violate them, or, as the person in charge, had knowledge of and acquiesced in the subordinate’s

 unconstitutional conduct.” Id. (internal quotations omitted). “Failure-to” claims—failure-to-train,



 2
   Defendants’ Motion to Dismiss and Plaintiff’s Opposition both refer to Plaintiff’s failure-to-
 train claim as a “Monell claim.” (Defs.’ Br. at 2–4, ECF No. 38-4; Opp’n at 9–11, ECF No. 42.)
 Monell liability, named for the Supreme Court’s decision in Monell v. New York City
 Department of Social Services, 436 U.S. 685 (1978), permits municipal defendants to be held
 liable under a § 1983 failure-to-train theory for patterns of unconstitutional conduct. Id. at 694–
 95; Connick v. Thompson, 563 U.S. 51, 62 (2011). However, Monell liability applies only to
 municipalities, not to states. See Monell, 436 U.S. at 690 n.54. Here, NJDOC, NJSP, and
 Commissioner Hicks are state, not municipal defendants; thus, a Monell claim is not viable
 against them. See Cipolla v. Hayman, 2013 WL 1288166, at *6 (D.N.J. Mar. 26, 2013).
 However, Commissioner Hicks may be liable under a theory of supervisory liability. See Barkes
 v. First Corr. Med., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other grounds sub nom. Taylor v.
 Barkes, 575 U.S. 822 (2015). Accordingly, the Court will examine Plaintiff’s § 1983 failure-to-
 train claim under a theory of supervisory liability.
                                                    13
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 14 of 23 PageID: 460




 failure-to-discipline or failure-to-supervise—are generally considered a subcategory of policy or

 practice, rather than participatory, liability. Id. at 316–17 (citations omitted).

         A.      Commissioner Hicks

         As explained, Commissioner Hicks cannot be sued under § 1983 in his official capacity

 for damages. See Will, 491 U.S. at 71. Thus, the Court dismisses the § 1983 failure-to-train claim

 against Commissioner Hicks in his official capacity.

         Moreover, the allegations in the Amended Complaint do not plead a failure-to-train claim

 against Commissioner Hicks in his individual capacity. According to NJDOC regulations, an

 inmate is required to provide a urine sample when requested within two hours. N.J. Admin. Code

 § 10A:3-5.11(i)(1). Any failure to produce the urine sample within the two-hour window exposes

 an inmate up to 180 days of administrative segregation and other sanctions. See §§ 10A:3-

 5.11(i), 10A:4-4.1(a)(2), 10A:4-5.1(g). Plaintiff’s failure-to-train claim against Commissioner

 Hicks is based on purported deficiencies in the training and implementation of this policy. The

 Amended Complaint states:

         Had [Commissioner] Hicks provided Corrections Officers like Goodwin and
         Napierala with proper training in identifying extenuating circumstances that
         would permit inmates to temporarily bypass drug screenings, Plaintiff could have
         obtained much-needed medical attention and provide a screening at a later time.

 (Am. Compl. ¶ 31.) This statement does not give rise to failure-to-train supervisory liability.

 Plaintiff does not allege, under the first theory of supervisory liability, that Commissioner Hicks

 acted with deliberate indifference in establishing and maintaining the policy that directly caused

 his constitutional harm. See Barkes, 766 F.3d at 316. The Amended Complaint includes no

 information about Commissioner Hicks’ role in shaping or implementing the policy and its

 exceptions, or his knowledge of its consequences. Additionally, Plaintiff does not allege, under

 the second theory of supervisory liability, that Commissioner Hicks participated in the violation

                                                   14
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 15 of 23 PageID: 461




 of his rights, directed others to violate his rights, or had knowledge of and acquiesced to Officers

 Goodwin and Napierala’s actions. For these reasons, the Court concludes that Plaintiff has not

 stated a failure-to-train claim against Commissioner Hicks as a supervisor. Accordingly,

 Plaintiff’s § 1983 claim against Commissioner Hicks in his individual capacity is dismissed.

        B.      NJDOC and NJSP

        Plaintiff also brings a failure-to-train claim against NJDOC and NJSP, which are both

 state agencies. (Am. Compl. ¶¶ 10–11.) States and state agencies are not “persons” within the

 meaning of § 1983. Will, 491 U.S. at 65 (1989). Thus, Plaintiff’s failure-to-train claims against

 NJDOC and NJSP must be dismissed.

 III.   Violation of Article I of the New Jersey State Constitution and the NJCRA

         Count 5 of the Amended Complaint alleges violations of Article I Section 12 of the New

 Jersey Constitution. (Am. Compl. ¶¶ 84–86.) Article I Section 12 prohibits cruel and unusual

 punishment and is interpreted analogously to the Eighth Amendment. See Szemple v. Corr. Med.

 Servs., Inc., 493 F. App’x 238, 241 (3d Cir. 2012). The New Jersey Civil Rights Act (“NJCRA”)

 mirrors § 1983 and “creates a private cause of action for violations of civil rights secured under

 the New Jersey Constitution[].” Trafton v. City of Woodbury, 799 F. Supp. 2d 417, 443 (D.N.J.

 2011); N.J. Stat. Ann. § 10:6-2. Courts in New Jersey have interpreted the NJCRA “as having

 incorporated the Supreme Court’s decision in Will that, for purposes of § 1983, states and state

 officials acting in their official capacity are not amendable to suit.” Est. of Lagano v. Bergen

 Cnty. Prosecutor’s Off., 769 F.3d 850, 856 (3d Cir. 2014) (citations omitted). Because the

 standard under the New Jersey Constitution is the same as that under the United States

 Constitution, the Court will interpret Plaintiff’s NJCRA claims analogously to his § 1983 claims.

 See Trafton, 799 F. Supp. 2d at 443–44.



                                                  15
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 16 of 23 PageID: 462




        Because Plaintiff has stated § 1983 claims against Officers Goodwin and Napierala in

 their individual capacities for deliberate indifference to serious medical needs and conditions of

 confinement, the same claims against Officers Goodwin and Napierala may proceed under the

 NJCRA. Plaintiff has not stated a § 1983 claim against Commissioner Hicks, NJDOC, or NJSP.

 Therefore, the Court dismisses all NJCRA claims against those Defendants. And because

 NJDOC, NJSP, and Officer Goodwin, Officer Napierala and Commissioner Hicks are not

 amendable to suit in their official capacities under the NJCRA, see Estate of Lagano, 769 F.3d at

 856, Plaintiff’s NJCRA claims against those Defendants are dismissed. See Murphy v. N.J. Dep’t

 of Corr., 2017 WL 2482878, at *2 (D.N.J. June 8, 2017) (dismissing NJCRA claim against

 NJDOC).

 IV.    Intentional Infliction of Emotional Distress

        Count 6 of the Amended Complaint alleges IIED against all Defendants. (Am. Compl. ¶¶

 87–92.) Plaintiff’s IIED claim is brought under the New Jersey Tort Claims Act (“NJTCA”),

 which “modifies the doctrine of sovereign immunity and creates limited situations in which

 parties may assert tort claims against public entities.” Feinberg v. State of New Jersey, 644 A.2d

 593, 596 (N.J. 1994). To establish a claim for intentional infliction of emotional distress under

 New Jersey law, a plaintiff must show that (1) the defendant acted intentionally or recklessly; (2)

 the defendant’s conduct was extreme and outrageous; (3) the actions proximately caused

 emotional distress; and (4) the emotional distress was severe. Buckley v. Trenton Sav. Fund

 Soc’y, 544 A.2d 857, 863 (N.J. 1988).

        A.      Officers Goodwin and Napierala

        The Court finds that Plaintiff has adequately pled his IIED claim against Officers

 Goodwin and Napierala. First, the allegations in the Amended Complaint support a plausible



                                                 16
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 17 of 23 PageID: 463




 inference that Officers Goodwin and Napierala acted either intentionally or recklessly. A

 defendant acts recklessly when he acts in deliberate disregard of a high degree of probability that

 emotional distress will follow. Id. (citations omitted). Here, Plaintiff alleges that Officers

 Goodwin and Napierala knew he was having a heart attack, refused to get help, and then

 laughed. (Am. Compl. ¶¶ 19–24, 28.) These actions may amount to recklessness because

 Officers Goodwin and Napierala’s actions were allegedly deliberate and it is highly probable that

 a person who is denied medical assistance while experiencing a heart attack may experience

 emotional distress. See Buckley, 544 A.2d at 863.

        Second, Officer Goodwin and Napierala’s alleged conduct may have been “extreme and

 outrageous.” Conduct is extreme and outrageous if it is “so outrageous in character, and so

 extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

 atrocious, and utterly intolerable in a civilized community.” Id. (citing Restatement (Second) of

 Torts § 46 cmt. d (Am. L. Inst. 1965)). The Court finds that the Officers’ alleged conduct,

 including laughing at Plaintiff’s heart attack, his symptoms, and his attempt to provide his urine

 sample, may “go beyond all possible bounds of decency.” See Buckley, 544 A.2d at 863.

        Third, Officer Goodwin and Napierala’s actions plausibly caused emotional distress.

 According to the Amended Complaint, the Officers’ actions “caused Plaintiff to feel extremely

 humiliated, degraded, victimized, embarrassed, and emotionally distressed.” (Am. Compl. ¶ 47.)

        Fourth, Plaintiff avers that his emotional distress was severe. In evaluating the plaintiff’s

 emotional distress, mere allegations of “aggravation, embarrassment, an unspecified number of

 headaches, and loss of sleep” may be insufficient as a matter of law. Buckley, 544 A.2d at 863.

 “If, however, a fact finder could reasonably find that a reaction lasted a ‘considerable period

 after the event’ and was more than the insufficient reactions described in Buckley, the last prong



                                                   17
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 18 of 23 PageID: 464




 of the IIED test would be satisfied.” Smith v. Exxon Mobil Corp., 374 F. Supp. 2d 406, 423

 (D.N.J. 2005). Here, Plaintiff states that he “continues to suffer severe mental anguish and live in

 fear that he will not wake up in the morning and/or be tended to should another emergency arise

 while he is incarcerated.” (Am. Compl. ¶ 47.) He has also experienced emotional trauma,

 physical harm from the delayed treatment of his heart condition, shame, humiliation,

 embarrassment, anger, overwhelming sense of injustice, paranoia, fear, disappointment,

 insomnia, anxiety, nervousness, worry, depression, and “loss of enjoyment of a normal life.” (Id.

 ¶ 91.) The Court finds that these manifestations, which have continued from late 2018 to at least

 September 2020, when he filed his Opposition, sufficiently allege extreme emotional distress.

 (See Opp’n at 12–13, ECF No. 42.)

        Accordingly, the Court denies Defendants’ Motion to Dismiss as to Plaintiff’s IIED claim

 against Officers Goodwin and Napierala.

        B.      Commissioner Hicks, NJDOC, and NJSP

        The Court finds that Plaintiff cannot make out an IIED claim against the remaining

 Defendants. Plaintiff pleads no facts about Commissioner Hicks that support an IIED claim

 against him. Plaintiff does not suggest that Commissioner Hicks acted intentionally or recklessly

 or that his conduct was extreme and outrageous. See Buckley, 544 A.2d at 863. For that reason,

 the Court dismisses Plaintiff’s IIED claim against Commissioner Hicks.

        Additionally, NJDOC and NJSP cannot be held vicariously liable for Plaintiff’s IIED

 claims against Officers Goodwin and Napierala. Under the NJTCA, “[a] public entity is not

 liable for the acts or omissions of a public employee constituting a crime, actual fraud, actual

 malice, or willful misconduct.” Hoag v. Brown, 935 A.2d 1218, 1230 (N.J. Super. Ct. App. Div.

 2007) (citing N.J. Stat. Ann. § 59:2-10). “Thus, there can be no vicarious liability by a public



                                                  18
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 19 of 23 PageID: 465




 entity for intentional torts committed by its employees; that is, with respect to such intentional

 torts, the theory of respondeat superior does not apply.” Id; see also Ward v. Barnes, 545 F.

 Supp. 2d 400, 420–21 (D.N.J. 2008) (holding that there is no legal basis under N.J. Stat. Ann. §

 59:2-10 for permitting respondeat superior liability to public entities on the theories of battery

 and intentional infliction of emotional distress).

         Here, NJOC and NJSP are public entities, and IIED is an intentional tort. Because

 NJDOC and NJSP cannot be vicariously liable for IIED, Plaintiff’s IIED claim against NJDOC

 and NJSP is dismissed. See Pinson v. Perera, 2020 WL 3542383, at *5 (D.N.J. June 30, 2020)

 (dismissing plaintiff’s IIED claim against NJDOC).

 V.      Negligence

         Count 7 of the Amended Complaint alleges Negligence against all Defendants. (Am.

 Compl. ¶¶ 93–97.) Defendants argue that they are shielded from liability by the NJTCA because

 their actions arise from a “discretionary government function, which allows employees to utilize

 their judgment.” (Defs.’ Br. at 7.) 3

         A.      Officers Goodwin and Napierala

         A negligence claim under New Jersey law requires a plaintiff to establish four elements:

 (1) that the defendant owed a duty of care; (2) that the defendant breached that duty; (3) actual

 and proximate causation; and (4) damages. Fernandes v. DAR Dev. Corp., 22 199 A.3d 878,

 885–86 (N.J. 2015) (citations omitted). The NJTCA permits a plaintiff to sue a public employee

 for injuries resulting from negligence. See Nieves v. Off. of the Pub. Def., 230 A.3d 227, 232




 3
  Defendants also cite the statutory exceptions to the Federal Tort Claims Act, 28 U.S.C. §
 2680(a); however, that statute has no bearing here because Plaintiff has not brought claims
 against any federal agency or employee.
                                                  19
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 20 of 23 PageID: 466




 (N.J. 2020). However, a public employee is not liable “if he acts in good faith in the execution or

 enforcement of any law.” N.J. Stat. Ann. § 59:3-3.

        Plaintiff has adequately pled his negligence claim against Officers Goodwin and

 Napierala. The Officers owed Plaintiff a duty to provide him with adequate medical care. See

 Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993) (citations omitted). The Officers may have

 breached that duty by denying Plaintiff medical care for ninety minutes. (See Am. Compl. ¶¶ 29,

 95.) Plaintiff states that the denial of his medical care “greatly exacerbated [his] heart condition”

 and actually and proximately caused his injuries. (Id. ¶¶ 31, 45, 97.) And finally, Plaintiff states

 that he suffered damages in the form of physical injuries. (Id. ¶¶ 45–47.)

        Moreover, the Court cannot conclude at this stage that Officers Goodwin and Napierala

 are shielded by the NJTCA, because it is not clear that the Officers “act[ed] in good faith in the

 execution or enforcement of any law.” N.J. Stat. Ann. § 59:3-3. To meet the good faith standard,

 a public employee “either must demonstrate ‘objective reasonableness’ or that he behaved with

 ‘subjective good faith.’” Alston v. City of Camden, 773 A.2d 693, 703 (N.J. 2001). “The burden

 of proof is upon the employee, who must prove either of those components in order for the good

 faith immunity to attach.” Toto v. Ensuar, 952 A.2d 463, 470 (N.J. 2008). The Amended

 Complaint supports a plausible inference that the Officers knew Plaintiff was having a heart

 attack when they delayed his medical treatment. If true, this may preclude a finding that the

 Officers demonstrated “objective reasonableness” or behaved with “subjective good faith.” See

 Alston, 773 A.2d at 703.

        B.      Commissioner Hicks

        Plaintiff alleges no specific facts about Commissioner Hicks’ negligence. Plaintiff also

 does not bring claims for negligent supervision, negligent hiring, or any other tort under New



                                                  20
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 21 of 23 PageID: 467




 Jersey law against Commissioner Hicks. Because the claim lacks any factual basis, Plaintiff’s

 negligence claim against Commissioner Hicks is dismissed.

        C.      NJDOC and NJSP

        A public entity may be liable for the negligent actions of their employee if the

 employee’s actions are within the scope of his employment. N.J. Stat. Ann. § 59:2-2(a).

 However, a public entity is not liable for the acts or omissions of public employees constituting

 “a crime, actual fraud, actual malice or willful misconduct.” § 59:2-10. Additionally, “a public

 entity is not liable for an injury resulting from an act or omission of a public employee where the

 public employee is not liable.” § 59:2-2(b).

        Here, Officers Goodwin and Napierala’s actions were within the scope of their

 employment because they were overseeing the collection of an inmate’s urine sample at their

 place of employment and at the direction of an NJSP sergeant. (Am. Compl. ¶ 17.) See Di

 Cosala v. Kay, 450 A.2d 508, 513 (N.J. 1982). Therefore, Plaintiff’s negligence claims against

 NJDOC and NJSP are not barred. However, if the Court subsequently concludes that Officers

 Goodwin and Napierala were acting with “actual fraud, actual malice, or willful misconduct,”

 see N.J. Stat. Ann, § 59:2-10, or that Officers Goodwin and Napierala were not negligent, see §

 59:2-2(b), then NJDOC and NJSP cannot be liable for the Officers’ actions.

        Accordingly, the Court denies Defendants’ Motion to Dismiss as to the negligence claim

 against Officers Goodwin and Napierala, NJDOC, and NJSP, and grants the Motion as to the

 negligence claim against Commissioner Hicks.




                                                 21
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 22 of 23 PageID: 468




 VI.    Punitive Damages

        Plaintiff seeks punitive damages against all Defendants. (Am. Compl. at 16.) Defendants

 argue that all claims for punitive damages should be dismissed. (Defs.’ Br. at 18.) The Court

 concludes that some, but not all, of Plaintiff’s claims for punitive damages are barred.

        A.      Officer Goodwin, Officer Napierala, and Commissioner Hicks

        As a preliminary matter, punitive damages cannot be recovered from government

 defendants in their official capacities. Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988).

 Accordingly, all claims for punitive damages against Officer Goodwin, Officer Napierala, and

 Commissioner Hicks in their official capacities are dismissed.

        Punitive damages may be asserted against public employees in their individual capacities.

 Id. “[A] jury may be permitted to assess punitive damages in an action under § 1983 when the

 defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves

 reckless or callous indifference to the federally protected rights of others.” Smith v. Wade, 461

 U.S. 30, 56 (1983). “It is generally a question of fact as to whether a defendant’s conduct was

 motivated by an evil motive or involves reckless indifference.” Gaines v. Busnardo, 2015 WL

 5771233, at *8 (D.N.J. Sept. 30, 2015) (citing Coleman v. Rahija, 114 F.3d 778, 787 (3d Cir.

 1997)). Punitive damages are also available against individual public employees under the

 NJCRA and the NJTCA. See Walker v. City of Newark, 2020 WL 3542502, at *4 (D.N.J. June

 30, 2020).

        The Court concludes that the actions undertaken by Officers Goodwin and Napierala,

 taken as true, plausibly support a claim for punitive damages. Accordingly, Defendants’ Motion

 to Dismiss is denied as to Plaintiff’s claims for punitive damages against Officers Goodwin and

 Napierala for any surviving claims against them.



                                                 22
Case 3:19-cv-08333-AET-TJB Document 44 Filed 01/15/21 Page 23 of 23 PageID: 469




        Plaintiff has not stated any claim against Commissioner Hicks. “Punitive damages are a

 remedy incidental to cause of action, not a substantive cause of action in and of themselves.”

 Hassoun v. Cimmino, 126 F. Supp. 2d 353, 372 (D.N.J. 2000). Thus, because Plaintiff has no

 surviving claims against Commissioner Hicks, Plaintiff’s claim for punitive damages against

 Commissioner Hicks is dismissed.

        B.      NJDOC and NJSP

        As state entities, NJDOC and NJSP cannot be sued for any kind of damages under § 1983

 or the NJCRA. See Will, 491 U.S. at 65; Est. of Lagano, 769 F.3d at 856. The Court thus

 dismisses all § 1983 and NJCRA claims for punitive damages against NJDOC and NJSP.

 Additionally, NJDOC and NJSP cannot be sued for punitive damages under the NJTCA. The

 NJTCA states that “[n]o punitive or exemplary damages shall be awarded against a public

 entity.” N.J. Stat. Ann. § 59:9-2(c). A public entity includes the “State . . . public authority,

 public agency, and any other political subdivision or public body in the State.” § 59:1–3. Here,

 NJDOC and NJSP are public entities within the meaning of the NJTCA. Accordingly, all claims

 for punitive damages against NJDOC and NJSP are barred and are dismissed.

 VII.   Leave to Amend

        Plaintiff is granted leave to file an amended complaint within thirty (30) days, if he

 wishes to do so, to cure the Amended Complaint’s deficiencies.

                                           CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss the Amended Complaint (ECF

 No. 38) is granted in part and denied in part. An appropriate Order will follow.



 Date: January 15, 2020                                         /s/ Anne E. Thompson
                                                                ANNE E. THOMPSON, U.S.D.J.

                                                   23
